Citation Nr: 0908995	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-10 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling and an evaluation in excess of 30 percent 
disabling, for the period beginning December 9, 2004, for 
coronary artery disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to July 
1968, including service in the Republic of Vietnam.  Among 
his honors and awards, the Veteran received the Combat 
Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 30 
percent disabling and an evaluation in excess of 30 percent 
disabling, for the period beginning December 9, 2004, for 
coronary artery disease, status post myocardial infarction.

The most recent VA examination evaluating the coronary artery 
disease, status post myocardial infarction, was performed in 
July 2005.  Since that time, the Veteran was hospitalized for 
a heart condition in March 2006.  During that 
hospitalization, the Veteran's underwent a cardiac stress 
test and was noted to have a METS (metabolic equivalents) 
score of 1.0.  The stress test results did not indicate 
whether the METS score was accompanied by dyspnea, fatigue, 
angina, dizziness, or syncope.  As there is evidence that the 
Veteran's coronary artery disease may have become more severe 
since July 2005 VA examination, the Board has no discretion 
and must remand this matter to afford the Veteran an 
opportunity to undergo a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
coronary artery disease, status post myocardial infarction, 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Finally, the evidence of record indicates the Veteran has 
continued to receive medical treatment at the VA Medical 
Center in Loma Linda, California.  The last VA treatment 
notes of record relating to this claim appear to be from 
December 2008.  Treatment records subsequent to that date may 
be highly probative to the Veteran's claim.  In addition, VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the RO 
should obtain the Veteran's VA treatment records relating to 
the Veteran's cardiovascular disease from December 2008 to 
the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VA Medical Center in Loma Linda, 
California, for treatment for complaints 
related to the Veteran's cardiovascular 
disease since December 2008.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records 
are not available.

2.  After any additional available 
evidence has been obtained, the Veteran 
should be afforded an appropriate VA 
examination.  The claims folder should be 
made available and reviewed by the 
examiner.  All necessary tests should be 
conducted to ascertain the severity of 
the Veteran's coronary artery disease, 
status post myocardial infarction.  The 
examiner should determine the Veteran's 
workload in METs and left ventricular 
dysfunction, if any.  Further, the 
examiner should elicit information as to 
the frequency, duration, and severity of 
any associated symptomatology, and loss 
of function in daily activities, 
including work and physical activity.  If 
the examiner determines that it is 
medically contraindicated to test the 
Veteran to determine the METs score, the 
examiner must provide an estimate of the 
Veteran's METs.  The rationale for all 
opinions expressed should be set forth in 
a legible report.

3.  Then readjudicate the appeal.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

